        Case 1:17-cr-00027-TS-EJF Document 90 Filed 10/21/19 Page 1 of 8




JOHN W. HUBER, United States Attorney (#7226)
VEDA M. TRAVIS, Assistant United States Attorney (#6449)
J. DREW YEATES, Assistant United States Attorney (#9811)
Attorneys for the United States of America
Office of the United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524~5682

                      IN THE UNITED STATES DISTRICT COURT
                      DISTRICT OF UTAH, NORTHERN DIVISION

  UNITED STATES OF AMERICA,                    Case No. l:17-CR-00027

         Plaintiff,                            STATEMENT BY DEFENDANT IN
                                               ADVANCE OF PLEA OF GUILTY
         vs.                                   AND PLEA AGREEMENT

  KEVIN DEAN RASBAND,
                                               Judge Ted Stewart
         Defendant.


        I hereby acknowledge and certify that I have been advised of and that I understand
the following facts and fights, and that I have had the assistance of counsel in reviewing,
explaining, and entering into this agreement:

        1.      As part of this agreement with the United States of America ("United
States"), I intend to plead guilty to Counts I, III and IV of the Indictment. My attorney
has explained the nature of the charges against me, and I have had an opportunity to
discuss the nature of the charges with my attorney. I understand the charges and what the
United States is required to prove in order to convict me. The elements of Counts I and
III, Credit Union Robbery are:

      By the use of force, violence or intimidation, I took money from the person and
      presence of a teller,

      The money belonged to and was in the care, custody, control, managetnent or
      possession of a credit union;

      At the time, the credit union was insured by the National Credit Union
      Administration.
        Case 1:17-cr-00027-TS-EJF Document 90 Filed 10/21/19 Page 2 of 8




The elements of Count IV, Using, Carrying or Brandishing a Firearm during a Crime of
Violence are:

       During and in relation to a crime of violence, specifically the credit union robbery
alleged in Count III,

       I knowingly used, carried and brandished a firearm.

         2.     I know that the maximum possible penalty provided by law for Counts I
and III of the Indictment, violations of 18 U.S.C. § 2113(a), is a term of imprisomnent of
twenty (20) years, a fine of $250,000.00, a term of supervised release of three (3) years,
and any applicable forfeiture. I also know that the maximum possible penalty provided
by law for Count IV of the Indictment, a violation of 18 U.S.C. § 924( c), is life in prison
with a minimum mandatory consecutive sentence of at least seven (7) years. I understand
that if I violate a terni or condition of supervised release, I can be returned to prison for
the length of time provided in 18 U.S.C. § 3583(e)(3).

          a. Additionally, I know the Court is required to impose an assessment in the
amount of $100 for each offense of conviction, pursuant to 18 U.S.C. § 3013.
Furthermore, I understand that restitution to the victims of my offenses will be ordered
pursuant to 18 U.S.C. § 3663A.

            b. I understand that, if I am not a United States citizen, I may be removed
from the United States, denied citizenship, and denied admission to the United States in
the future.

        3.     I know that the sentencing procedures in this case and the ultimate sentence
will be determined pursuant to 18 U.S.C. § 3553(a), and that the Court must consider, but
is not bound by, the United States Sentencing Guidelines, in determining my sentence. I
have discussed these procedures with my attorney. I also know that the final calculation
of my sentence by the Court may differ from any calculation the United States, my
attorney, or I may have made, and I will not be able to withdraw my plea if this occurs.

       4.     I know that I can be represented by an attorney at every stage of the
proceeding, and I know that if I cannot afford an attorney, one will be appointed to
represent me.

      5.     I know that I have a right to plead "Not Guilty" or maintain my earlier plea
of "Not Guilty" and can have a trial on the charges against me.

       6.      I know that I have a right to a trial by jury, and I know that ifI stand trial
by ajury:

            a. I have a right to the assistance of counsel at every stage of the proceeding.


                                               2
          Case 1:17-cr-00027-TS-EJF Document 90 Filed 10/21/19 Page 3 of 8




              b. I have a right to see and observe the witnesses who testify against me.

              c. My attorney can cross-examine all witnesses who testify against me.

           d. I can call witnesses to testify at trial, and I can obtain subpoenas to require
the attendance and testimony of those witnesses. If I cannot afford to pay for the
appearance of a witness and mileage fees, the United States will pay them.

              e. I cannot be forced to incriminate myself, and I do not have to testify at any
trial.

              f. Ifl do not want to testify, the jury will be told that no inference adverse to
me may be drawn from my election not to testify.

          g. The United States must prove each and every element of the offense
charged against me beyond a reasonable doubt.

              h. It requires a unanimous verdict of a jury to convict me.

          i. If I were to be convicted, I could appeal, and if I could not afford to appeal,
the United States would pay the costs of the appeal, including the services of appointed
counsel.

         7.      If I plead guilty, I will not have ·a trial of any kind.

        8.     I know that 18 U.S.C. § 3742(a) sets forth the circumstances under which I
may appeal my sentence. However, fully understanding my right to appeal my sentence,
and in consideration of the concessions and/or commitments made by the United States in
this plea agreement, I knowingly, voluntarily and expressly waive my right to appeal as
set forth in paragraph 12 below.]

      9.      I know that 18 U.S.C. § 3742(6) sets forth the circumstances under which
the United States may appeal my sentence.

       10.    I know that under a plea of guilty the judge may ask me questions under
oath about the offense. The questions, if asked on the record and in the presence of
counsel, must be answered truthfully and, if I give false answers, I can be prosecuted for
perJury.

      11.   I stipulate and agree that the following facts accurately describe my
conduct. These facts provide a basis for the Court to accept my guilty plea:

                 I admit that on February 11, 2017, I was fully covered in black when I ·
                 confronted two employees at the Goldenwest Credit Union, 131 West 200
                 North, Kaysville, Utah, as they were opening the business. I further admit


                                                  3
         Case 1:17-cr-00027-TS-EJF Document 90 Filed 10/21/19 Page 4 of 8




              that I pointed a gun at the two and ordered them to take me to the vault
              which they did. After the vault was opened, I ordered the employees to put
              money in a bag which I had provided to them. The employees complied and
              put approximately $23,300 in United States currency in the bag. I further
               adniit that on March 29, 2017, I confronted an employee at the First Federal
              Credit Union, 1173 North Shepard Creek Parkway, Farmington, Utah, as
              the employee was opening the business. I was again fully covered and
              again was carrying a gun. I told the employee that she needed to get cash
              for me and directed the employee to the vault. When the employee could
              not get into the vault, she indicated that another employee with a separate
              code would be needed, and offered money from her drawer which I took. I
              then detained the employee until a second employee arrived. The two were
              still unable to getinto the vault and the second employee also gave me
              money from her till. I then fled the credit union and while running away, a
              dye pack which had been placed in the bag went off. I dropped the bag with
              the money and also dropped the gun I was carrying, a Ruger 9mm which
              was loaded. I agree that at the time of each of these robberies, the
              Goldenwest Credit Union, 131 West 200 North, Kaysville, and the First
              Federal Credit Union, 1173 North Shepard Creek Parkway, Farmington,
              were insured by the National Credit Union Administration.

      12.   The only terms and conditions pertaining to this plea agreement between
me and the United States are as follows:

           a. Guilty Plea. I will plead guilty to Counts I, III and IV of the Indictment.·

         b. Dismissal of Counts. The United States agrees to move for leave to
dismiss Count II at the time of sentencing.

           c. Relevant Conduct. I understand and agree that the Presentence Report
may include descriptions of conduct I engaged in which either was not charged against
me, will not be pleaded to by me, or both. I understand and agree that the Court may take
these facts into consideration in sentencing.

            d. Acceptance of Responsibility. The United States agrees to rec01mnend
that I be given a three-level reduction·for acceptance of responsibility if the offense level
is 16 or greater, or a two-level reduction if the offense level is less than 16, if, in the
opinion of the United States, I clearly demonstrate acceptance of responsibility for my
offenses up to, and including, at the time of sentencing, as set forth in§ 3El.1 of the




                                              4
        Case 1:17-cr-00027-TS-EJF Document 90 Filed 10/21/19 Page 5 of 8




Sentencing Guidelines.

           e. Appeal Waiver.

                ( 1)   Fully understanding my limited right to appeal my sentence, as
explained above in paragraph 8, and in consideration of the concessions and/or
commitments made by the United States in this plea agreement, I knowingly, voluntarily,
and expressly waive my right to appeal any sentence imposed upon me, and the manner
in which the sentence is determined, on any of the grounds set forth in 18 U.S.C. § 3742
or on any ground whatever, except I do not waive my right to appeal (1) a sentence above
the maximum penalty provided in the statute of conviction as set forth in paragraph 2
above; and (2) a sentence above the high-end of the guideline range as determined by the
district court at sentencing, or, in the event that no such determination is made by the
district court, a sentence above the high-end of the guideline range as set forth in the final
presentence report.

               (2)   I also knowingly, voluntarily, and expressly waive my right to
challenge my sentence, and the manner in which the sentence is determined, in any
collateral review motion, writ or other procedure, including but not limited to a motion
brought under 2 8 U.S. C. § 225 5, except on the issue of ineffective assistance of counsel.

                (3)    I understand that this waiver of my appeal and collateral review
rights concerning my sentence shall not affect the United States' right to appeal my
sentence pursuant to18 U.S.C. § 3742(b). However, I understand that the United States
agrees that if it appeals my sentence, I am released froni my waiver.

              (4)    I further understand and agree that the word "sentence" appearing
throughout this waiver provision is being used broadly and applies to all aspects of the
Court's sentencing authority, including, but not limited to: (1) sentencing
determinations; (2) the imposition of imprisonment, fines, supervised release, probation,
and any specific terms and conditions thereof; and (3) any orders of restitution.

           f. Presentence Report and Financial Information. I agree to provide
truthful and complete information, including financial information, as requested by the
probation office for the preparation of my presentence report and for determination of the
conditions of my supervised release. I also consent to allowing the United States
Attorney's Office to run a credit check on me. I consent to being placed on the Treasury
Offset Program and State Finder.

          g. Restitution.

               (1)     I agree that I am subject to mandatory restitution because my case
falls within the provisions of 18 U.S.C. § 3663A(a)(l) and (c)(l) based on the charges to
which I am pleading guilty. My attorney has explained what mandatory restitution

                                              5
        Case 1:17-cr-00027-TS-EJF Document 90 Filed 10/21/19 Page 6 of 8




means. I also agree to pay restitution to victims of unpleaded or uncharged relevant
conduct pursuant to 18 U.S.C. § 3663A(a)(3).

               I understand that the amount of restitution and the schedule of payments
will be determined as a part of the sentencing proceedings in accordance with the ·
provisions of 18 U.S.C. § 3664. I agree to pay all restitution as ordered by the Court. I
agree that the payment and enforcement of my restitution order is governed by 18 U.S.C.
§ 3664, and my lawyer has explained the consequences of an order of restitution.

               (2)    I understand and agree that payment of any restitution owed,
pursuant to the schedule set by the Court at sentencing, should be a condition of any term
of probation or supervised release imposed upon me. I know that if I fail to pay
restitution as ordered, the failure can be considered a violation of probation or supervised
release and, pursuant to 18 U.S.C. § 3614, the Court can resentence me to any sentence
which might originally have been imposed in my case.

          h. Waiver of Interest. The United States agrees to recommend that the Court
waive interest for fines and restitution assessed against me.

        13..    I understand and agree that this plea agreement is solely between me and
the United States Attorney for the District of Utah and does not bind any other federal,
state, or local prosecuting, administrative, or regulatory authorities.

      14.   I understand that I have a right to ask the Court any questions I wish to ask
concerning my rights about these proceedings and the plea.

                                 *      *     *      *


       I make the following representations to the Court:
                                                                   11111(>.$ .\rA-J   Ocj,-e'
      1.   I am     33
                  years of age. My education consists of _I·_•_ _ _ _ _ __
 I _ _ _ _ _ _ ~annot] read and understand English .

      . 2.    This Statement in Advance contains all terms of the agreements between
 me and the United States; ifthere are exceptions, the Court will be specifically advised,
 on the record, at the time of my guilty plea of the additional terms. I understand the
 United States and I cannot have terms of this plea agreement that are not disclosed to
 the Court.

      3.    No one has made threats, promises, or representations to me that have
 caused me to plead guilty, other than the provisions set forth in this agreement.

       4.    Neither my attorney nor the United States has promised me that I would
 receive probation or any other form of leniency because of my plea.

                                             6
        Case 1:17-cr-00027-TS-EJF Document 90 Filed 10/21/19 Page 7 of 8




        5.    I have discussed this case and this plea with my lawyer as much as I wish,
  and I have no additional questions.

       6.      I am satisfied with my lawyer.

       7.     My decision to enter this plea was made after full and careful thought; with
 the advice of counsel; and with a full understanding of my rights, the facts and
 circumstances of the case ahd the consequences of the plea. I was not under the
 influence of any drugs, medication, or intoxicants when I made the decision to enter the
 plea, and I am not now under the influence of any drugs, medication, or intoxicants.

       8.     I have no mental reservations concerning the plea.

       9.     I understand and agree to all of the above. I know that I am free to change
 or delete anything contained in this statement. I do not wish to make changes to this
 agreement because I agree with the terms and all of the statements are correct.

       DATED this    v \,t day of October, 2019 ..


                                                  KEVIN DEAN RASBAND
                                                  Defendant

       I certify that I have discussed this plea agreement with the defendant, that I have
fully explained his [her] rights to him [her], and that I have assisted him [her] in
completing this written agreement. I believe that he [she] is knowingly and voluntarily
entering the plea with full knowledge of his [her] legal rights and that there is a factual
basis for the plea.

       DATED this    t/ \j-tay of October, 2019.




                                              7
        Case 1:17-cr-00027-TS-EJF Document 90 Filed 10/21/19 Page 8 of 8




       I represent that all terms of the plea agreement between the defendant and the
United States have been, or will be at the plea hearing, disclosed to the Court, and there
are no undisclosed agreements between the defendant and the United States.

       DATED this    .2- f~
                     1
                              day of October, 2019.




                                                  ¼k!/M~~~
                                                 ~EDA M~TRAVIS
                                                 Assistant United States Attorney




                                             8
